Citation Nr: 0400800	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a disability of the 
lungs.

3.  Entitlement to non-service-connected disability pension 
benefits.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 19, 1973 to 
November 21, 1973.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a November 2002 decision by the RO.  By that 
decision, the RO denied the veteran's claims for service 
connection for a psychiatric disability and for a disability 
of the lungs.  The RO also found that he did not meet the 
minimum service requirements for entitlement to non-service-
connected disability pension benefits.  The veteran has 
perfected a timely appeal with respect to all three 
determinations.  See 38 U.S.C.A. § 7105 (West 2002).

By a VA Form 9, dated in January 2003, the veteran indicated 
that he wanted a BVA hearing in Washington, D.C.  In February 
2003, the Board wrote him and informed him of the date, time, 
and location of the hearing.  Thereafter, in March 2003, the 
Board received a letter from the veteran.  He indicated that 
he would not be able to attend the hearing and asked that the 
benefits sought be granted without a personal appearance.  
See 38 C.F.R. § 20.702(e) (2003).

In his application for benefits, dated in November 2001, the 
veteran indicated that he was unable to work, in part, due to 
a hernia, and that the disability began upon entering 
service.  It is not entirely clear whether he wishes to 
pursue a claim for service connection for that disability.  
The matter is therefore referred to the RO for clarification 
and further action, as appropriate.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim, to include relevant records from 
State or local governments.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  In the present case, the 
available evidence indicates that the veteran has been 
institutionalized for a number of years.  Presumably, to the 
extent that he has experienced psychiatric or pulmonary 
illness during that time, he has received treatment either at 
the institution where he resides or at some other government-
operated facility.  Notably, however, although the record 
indicates that he is institutionalized currently, the only 
medical evidence presently of record is dated in the early 
1980's, and he has not provided a release for more recent 
treatment.  It is not entirely clear whether he has failed to 
provide a release for later records because he has not 
received any treatment while institutionalized (which seems 
unlikely, given the past diagnosis of schizophrenia), or 
because he does not fully understand the significance of 
doing so.  In any event, in light of the fact that he is 
proceeding unrepresented, and given the evidence tending to 
show that he suffers from significant mental impairment and 
has had difficulty with reading, the Board finds, under the 
particular circumstances here presented, that the duty to 
assist requires that further efforts be made to assist him in 
obtaining more recent records of institutional treatment.  A 
remand is therefore required.  38 C.F.R. § 19.9 (2003).

The veteran's claim for non-service-connected disability 
pension benefits is inextricably intertwined with his claim 
for service connection for a disability of the lungs, 
inasmuch as he served during the Vietnam era and was 
discharged from service as a result of bronchial asthma and 
probable histoplasmosis.  See 38 U.S.C.A. § 1521(j)(2) (West 
2002) (indicating that a veteran meets the service 
requirements for pension if he served in the active military, 
naval, or air service during a period of war and was 
discharged or released from such service for a service-
connected disability); 38 C.F.R. § 3.2(f) (2003) (setting out 
the parameters of the Vietnam era).  Accordingly, the Board 
will defer adjudication of the veteran's pension claim 
pending completion of the development sought below.

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
provide information regarding any evidence 
of current or past treatment for 
psychiatric difficulties or the disability 
of his lungs that has not already been 
made part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  The RO should emphasize 
that if the veteran has received 
institutional treatment for either 
disability since 1982, he needs to 
complete and submit an appropriate release 
so that VA can assist him in obtaining 
evidence of that treatment in order to 
assist him in substantiating his claims.

2.  After the above development has been 
completed, the RO should review the 
expanded record and assess the necessity 
of obtaining a medical examination and/or 
nexus opinion with regard to the veteran's 
claims, as set forth at 38 U.S.C.A. 
§ 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2003).  If it is determined 
that an examination and/or opinion is 
necessary with respect to any claim, the 
RO should arrange for an appropriate 
examination and/or opinion and should 
associate the resulting report(s) with the 
claims file.

3.  The RO should then take adjudicatory 
action on the claims here on appeal.  If 
any benefit sought remains denied, the RO 
should furnish the veteran a supplemental 
statement of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


